Title: To George Washington from Edmund Randolph, 10 January 1795
From: Randolph, Edmund
To: Washington, George


        
          January 10 1795
        
        E. Randolph has the honor of sending to the President all the letters of consequence, written to Colo. Humphries concerning the Algerine Mission, since the last money was voted by congress. They are of the following dates. July 19. August 25, Novr 21 on the same sheet with a rough letter to Short—and Decr 31, 1794.
        It is observable too, that these letters were written, as soon as it was possible from the nature of the transaction.
      